[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an action returnable May 19, 1992, wherein the plaintiff, Ullman, Perlmutter and Sklaver, a partnership engaged in the practice of law, claims that legal fees and costs, together with interest thereon, is due and owing from the defendant, Regina M. Farricielli.
The court finds that the defendant, Regina M. Farricielli, contacted the plaintiff on or about June 5, 1989 and made inquiry of the plaintiff regarding instituting a dissolution of marriage proceeding. Thereupon, on or about December 29, 1989 the parties entered into an agreement whereby the plaintiff would render legal services on behalf of the defendant in her dissolution of marriage proceeding at the rate of $185.00 per hour plus reimbursement of all costs expended on behalf of the defendant. The defendant paid the plaintiff a retainer of $2,500.00 in consideration and furtherance of this agreement. In addition, the defendant by her answer admitted the terms of said agreement.
Pursuant to said agreement the plaintiff prosecuted a contested dissolution of marriage proceeding to completion together with post-judgment contempt matters on behalf of the defendant.
During the prosecution of said dissolution of marriage proceeding the plaintiff rendered bills and statements to the defendant on a monthly basis from and including December 31, 1989 to and including February 5, 1992. Yet, the defendant claimed that she did not open the bills and statements which demonstrated increasing bills and statements for the legal services rendered by the plaintiff and costs expended by the plaintiff on her behalf.
At the hearing on this matter the defendant suggested that she understood the agreement to be that the cost thereof would be limited to $2,500.00 to her and any balance would be paid by her then husband. The court finds that this is an unrealistic interpretation of the agreement and further that the defendant is CT Page 11066 guilty of delay by reason of her failure to open any statements and learn that her understanding of the agreement required clarification.
The defendant also admitted during the hearing that she does not dispute the amount of time and costs expended on her behalf.
Therefore, the court finds that judgment shall enter on behalf of the plaintiff for legal services rendered and costs expended on the defendant's behalf in the amount of $5,389.60, together with legal interest pursuant to Conn. General Statutes §§ 37-3 and 37-3a, at the rate of 10% per year from November 1, 1991, as claimed by the plaintiff, to and including October 27, 1994, in the amount of $1,612.45, for a total judgment in the amount of $7,002.05, together with taxable costs.
John W. Moran, Judge